Citation Nr: 1402632	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for depressive disorder, evaluated as 30 percent disabling prior to June 20, 2011, as 50 percent disabling from June 20, 2011 to June 6, 2013, and as 70 percent disabling from June 6, 2013. 

2.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to May 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

This appeal was previously before the Board in September 2009, February 2011, and May 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand directives.  

In a September 2011 rating decision, the AMC evaluated the Veteran's depression as 50 percent disabling effective from June 20, 2011.  In a June 2013 rating decision, the AMC evaluated the Veteran's depression as 70 percent disabling effective from June 6, 2013.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  Throughout the rating periods on appeal, the Veteran has maintained a marriage, had daily coffee with his friends, enjoyed gardening, enjoyed the company of his family, and had hobbies; however, he also had difficulty sleeping and depression.

2.  The Veteran has been diagnosed with dementia for which he is not service-connected, and which is related to memory difficulties and related anxiety.

3.  During the entire rating periods on appeal, the Veteran's depression has not resulted in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, disorientation to time or place; memory loss for names of close relatives, own occupation or own name, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; periods of violence, spatial disorientation; an inability to establish and maintain effective relationships; panic attacks more than once a week; or difficulty in understanding complex commands; 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to June 20, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a rating in excess of 50 percent from June 20, 2011 to June 6, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2013).

3.  The criteria for a rating in excess of 70 percent from June 6, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection for depressive disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran and his wife in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Numerous VA examinations have been provided and the opinions and records are associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinions are adequate as they are predicated on consideration of the Veteran's symptoms and clinical examination.  The reports of the examination contain findings necessary to evaluate the Veteran's service-connected disability under the applicable diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Specific schedular criteria for rating mental disorders

Depression is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's depressive disorder is evaluated as 30 percent disabling from July 1, 2002 to June 20, 2011, 50 percent disabling from June 20, 2011 to June 6, 2013, and 70 percent disabling from June 6, 2013.  

June 2001 VA clinical records, prior to the rating periods on appeal, but part of the history of the Veteran's disability, reflect that the Veteran's concentration level was good, and his psychomotor status was slightly slowed regarding speech.  He denied obsessions, compulsions, delusions, hallucinations, and homicidal ideation.  He had no unusual mannerisms, and good rate of speech.  He reported that he spent his time playing solitaire, gardening, doing housework, and going to the coffee shop with friends.  He saw his children and grandchildren a few times a week.  His interest level was "fine," but he was frustrated by his physical condition.  He knew someone involved with a local boys club and indicated that he would be interested in helping them or helping at a local school.

The Veteran's depression was characterized by "feeling down" and wanting to go to bed and avoid everything.  He stated that he hated to face obligations such as going to the mailbox or paying bills.  He further stated that his depression is more severe on rainy days, on days with increased pain, and on days that he has not scheduled particular things he wants to do.  It was noted that he wakes up depressed about two or three times a week and lays in bed.

The Veteran stated that he gets lonely at home by himself and perks up when his wife gets home from work.  It was noted that he suffers from mild insomnia.  He reported that, almost daily, he awakens feeling scared or worried for no known reason.  He denied bad dreams.  He worried about finances, although he was in fair shape financially.  He reported that if he goes on a trip, he worries about money constantly and cannot enjoy himself.  It was noted that his interest level is fine, but he is frustrated by what he is unable to do physically.  He reported feeling guilty about being unable to travel with his wife due to back and leg pain.  He reported that his energy level is low, he procrastinates, his concentration is good, his memory is getting slightly worse, and his appetite is good.  He had suicidal ideations, but currently had no plan.  About one month earlier, he had thought of the method (firearm or MVA).  It was noted that a barrier to suicide is his family.  He also stated that any small improvement in his mood will remove any active suicide ideation.  He reported that he had suffered panic attacks up to 4 years ago.  

The Veteran denied a history of a traumatic event, intrusive memories, or nightmares.

Upon examination in 2001, the Veteran was "pretty good" on the date of the examination, and his affect was slightly blunted at times with good range.  His speech was fluent with good rate and prosody.  His thought process was linear.  He had a GAF score of 51.

A June 2001 VA clinical record reflects that the Veteran was depressed secondary to being unable to work. 

A July 2001 VA clinical record reflects that the Veteran had been on bupropion for four weeks and reported improvement in all of his depressive symptoms to include a better mood, and increased sleep.  He and his wife talked about resuming their traveling once his leg was better.  The Veteran was appropriately groomed.  He was cooperative with the examination, his speech was within normal limitations, his thought process was logical and goal directed, he had no suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  His mood was an 8 out of 10.  The examiner found that the Veteran had recurrent mild depression and reported significant improvement with his medication.  The clinician assigned a GAF score of 61. 

A March 2002 VA clinical record reflects that the Veteran's spells of depression were not as drastic as before, although his wife reported that he was irritable.  He was cooperative, pleasant, and had good eye contact.  His thought processes and speech were normal.  His affect was appropriate, his mood was slightly anxious, and he had no auditory or visual hallucinations, or delusions.  He had passive suicidal ideation without plan or intent.  He had no homicidal ideation.  He was alert and oriented times four with adequate judgment and insight.  His GAF score was 51.   

In sum, prior to the onset of the rating periods on appeal, the Veteran's symptoms of depression were mild, he had GAF scores from 51 to 61, he was not a persistent danger to himself or others, and he socialized with friends on a regular basis.  

A September 2002 VA clinical record reflects that Veteran denied depression but continues to endorse anxiety.  He was cooperative, pleasant to speak with, had fair eye contact, his speech was normal, his affect appropriate, and his mood was "okay".  He had no hallucinations, delusions, suicidal ideation, or homicidal ideation.  He was alert and oriented times four, and had adequate insight and judgment.   He had a GAF score of 51.

A December 2002 VA clinical record reflects recurrent mild depression with prominent anxiety.  He had occasional depressed mood.  The Veteran remained frustrated because he could not be as active as he would like but was planning to pursue woodworking as hobby because it would not be too much exertion as he could draw up plans and work with hands.  His sleep was not as good as the Veteran would like due to his pain.  He had a good response to the medication (buspirone) but his mood "continues to fluctuate."  The Veteran did not want to increase the dosage due to feeling "sedated."  The Veteran maintained good eye contact, was cooperative, had normal speech, reported that he has "good days and some bad ones", and had an affect which was congruent with stated mood (appropriate with full range).  His thought process was logical, coherent, and goal-directed.  There was no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was oriented and his judgment and insight were adequate.  The clinical impression was "good response to trial of buspirone [.]  Some mood changes but overall stable." He continued to have a diagnosis of major depressive disorder recurrent mild with prominent anxiety.  His GAF score was 51. 

A March 2003 VA clinical record reflects that the Veteran had recurrent mild depression with prominent anxiety.  He reported that he was scared of things which he did not want to face.  He stated that he is not awakening in the middle of the night full of fear, but that he is still afraid to go to the mailbox and is fearful of being involved with conflict.  He reported that his fear of the mailbox was due to a time when "there wasn't much money and the mailbox was full of bills he couldn't pay."  The Veteran also endorsed excessive worry.  The Veteran reported that he was afraid of staying alone and stays busy helping his daughter with electrical problems or visits with friends in coffee shop.  He again stated that his wife coming home from work is the highlight of his day.  The Veteran maintained eye contact, was pleasant and cooperative, had normal speech, non-pressured mood, and a thought process which was logical, coherent, and goal directed.  He had adequate insight and judgment, and no suicidal ideation, homicidal ideation, hallucinations, or delusions.  His GAF score was 51. 

A May 2003 VA examination report reflects that the Veteran began the examination by stating he was not doing well and said "I have a lot of problems with my SI joint."  When asked about depression, he said "I am doing fairly good.  I would like to get off my medication but they said I could not."  It was noted that he had recently been on vacation, and that his sleep impairment was characterized by frequent awakening during the night which he attributes to back pain.  He denied having many thoughts that will bother him at the time.  He said his depression was moderate-to-worse but is better now, probably being mild.  He denied current anhedonia.  He reported suicidal ideation by history and denied homicidal ideation.  It was noted that the Veteran was still married to his wife of 41 years and that he had stated that he and his wife "generally get along fairly well."  The Veteran reported that he spends his time trying to maintain a garden and working on projects He visits with neighbors and goes to a local coffee shop.  The Veteran denied alcohol or drug use.

The May 2003 VA examination report further reflects that the Veteran was casually groomed and fully cooperative.  No significant dysphoria was noted.  His speech was within normal limits with regard to rate and rhythm.  His mood was euthymic and his affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight and no loosening of associations was noted nor was any confusion.  No gross impairment in memory was observed and the Veteran was oriented in all spheres although he did not know the exact date.  He did not complain of hallucinations.  His judgment and insight were adequate.  He denied current suicidal or homicidal ideation.  He was assigned a GAF score of 55.   

A June 2003 VA clinical record reflects that the Veteran and his wife had just completed a two week car trip to Canada, Maine, Boston, and New York.  The Veteran reported that it was a "great vacation but difficult for his back."  He and his wife had gone whale watching off the coast of Cape Cod.  The Veteran's mood was euthymic but he stated it worsens during cold months when he is more housebound.  The Veteran maintained eye contact, was pleasant, was cooperative, had normal speech, non-pressured euthymic mood, an affect which was congruent with stated mood and appropriate with full range.  His thought process was logical, coherent, and goal-directed.  He had no suicidal ideation, no homicidal ideation, no hallucinations, and no delusions.  His judgment and insight were adequate.  He was oriented times three.  The examiner stated that the Veteran was functioning at a high level.  His GAF score was 55. 

A November 2005 VA clinical record reflects that the Veteran was well groomed, cooperative, and motivated.  His mood appeared stable with no remarkable restriction in range of affect.  His communicative ability was functional.  His thought process was linear and free of obvious psychotic content.  His insight was less than optimal.  He complained that his wife was his primary resource for emotional support though "she doesn't want to hear some things."  The Veteran complained that he was no longer being able to do things due to pain (e g fishing with wife or walking long distances).  Screening for depressive symptomatology via the Geriatric Depression Scale (GDS = 15/30) resulted in a significant amount of positive endorsements indicative of dysphoria, anxiety, reduced vigor, and cognitive decline.  Specific item review highlighted feelings of helplessness and worthlessness.  The Veteran reported feeling anxious but denied feeling depressed.  He denied suicidal ideation, homicidal ideation, and hallucinations.  Sleep was described as a restless eight hours nightly.  His appetite was said to be good and weight maintenance has been stable.  Pleasurable activities were reported to include camping fishing and working in his carpentry shop.  Functional decline was reported as difficulty with stumbling manipulating buttons/zippers/laces, range of motion, lifting right foot high enough during bathing transfers, misplacing personal items, forgetting to take medicine ,forgetting destination on route, and driving long distances due to pain.  It was noted that the neuropsychological assessment findings are most suggestive of Mild Cognitive Impairment (MCI) which may herald the emergence of a very early dementia syndrome. 

The Veteran testified at an April 2006 Board hearing that he had thought about committing suicide but his better judgment stopped him.  He reported medication helps some, but not "a lot".  He also testified that he does a "little job every once in a while for my son-in-law, he moves trailers [and] I can go and drive, only short distances [and] I do a little escort work for him driving the truck along."  He reported that he cannot drive on a very long trip because his back, hips, and legs begin to bother him, but that he can drive approximately 35 or 40 miles.  

A June 2006 VA clinical record reflects that the Veteran reported that his chief complaint was that he still wakes up with a "scary feeling" in the morning.  It was noted that the Veteran drives "escort" for his son-in-law who moves oversized trailers, and the Veteran finds the work satisfying and thinks it is helping him.  It was noted that he had a GAF score of 45 on May 15, 2006.  The Veteran had good hygiene, was pleasant, had a neutral mood, and full range of affect.  His thought process was relevant, coherent, and goal directed.  He did not have suicidal ideation, homicidal ideation, or hallucinations.  The diagnostic impression continued to be mild recurrent major depression with prominent anxiety.  The clinician assigned a GAF score of 51 and noted that his mood was better than the last visit and the Veteran had been getting out of the house more and being around people.  It was noted that the Veteran was not a danger to himself or others and could continue to be seen on an outpatient basis.  

A May 2007 VA clinical record reflects that the Veteran's chief complaint was that he gets "very anxious."  His wife reported that he gets very irritable and anxious.  It was noted that the Veteran is frustrated because he cannot walk very far without being in pain and feels depressed.  He reported that the medication Lyrica helps, but he thinks it gives him "fuzzy thinking."

A July 2007 VA clinical record reflects that the Veteran reported anxiety and stated "I wake up scared every morning my wife says I talk all night".  It was also noted that the Veteran reported that he had been told that he had sleep apnea.   The Veteran reported that he keeps busy gardening and working in his shop.  He reported that he has problems with "hurting anyone's feelings' does not want to argue with or confront anyone."   

A November 2007 VA clinical record reflects a chief complaint of depression.  The wife noted that the Veteran was angry and irritable.  The Veteran agreed to medication to help with irritability and anger.  There was no suicidal or homicidal ideation.  
 
The Veteran and his wife testified in August 2008.  The Veteran testified that his depression has gotten "quite a bit worse" since his last VA examination in 2006.  His wife testified that it is getting far worse than it has ever been.  (See Board hearing transcript pages 11 and 15.)  The Veteran reported an increase in medication.  The Veteran reported that he has memory difficulties, and his wife also testified to such.  The Veteran stated that if he was not on his medication, he would probably sleep all the time and be really upset all the time.  The Veteran also reported that he had to stop working due to memory problems.  He testified that he had thoughts of death "a lot of times" and that he "always seemed to overcome it, because of [his] family and what it would do to them."  (See Board hearing transcript page 14.)  The Veteran also testified that his depression has affected his sex life and that he has been told that his medication and depression are the cause of his need for a pump to have intercourse.  His wife testified that they cannot go anywhere because the Veteran will have a panic attack.  (She testified that they will go to the lake for a few days, but then the Veteran has a panic attack.)(See Board hearing transcript page 16.)  The Veteran testified that on a typical day he awakens early in the morning, gets up around 4:30 to 5:00 a.m., goes to the patio for coffee, listens to the news, and works in the "little shop" behind his house to take his mind of things.  He testified that he go to church approximately once a month.

A September 2008 VA clinical record reflects that the Veteran and his wife believe that the Veteran was "significantly depressed."  The Veteran stated he wakes up scared/anxious in the mornings.  He reported that staying busy is the only thing that relieves anxiety.  It was noted that he and his wife had little or no contact with a daughter since they confronted her about their concern of her use of hydrocodone which she had been taking for pain.  It was noted that neuropsychological testing of November 20, 2007 revealed an impression as follows:

1.  Mildly abnormal neuropsychological test results -- consistent with subtle diffuse cortical dysfunction primarily affecting the right hemisphere likely due to chronic health conditions (e g DM II and vascular disease) 
2.  Normal memory function with mildly reduced attention 
3.  Abnormal MMPI-2 profile-consistent with Somatization Disorder from chronic depression and anxiety  

There were no suicidal ideations, homicidal ideations, or hallucinations.  The Veteran had good hygiene and good eye contact.  His affect was appropriate, and his thought process was relevant, coherent, and goal directed.  He continued to have a GAF score of 51.

December 2008 VA clinical records reflect that the Veteran continued to be depressed and had a GAF score of 51.  The Veteran's medication was adjusted.  The Veteran reported that he is doing better and is calmer, but his wife states that he continues to have anxiety.  He had some memory difficulty during the interview.  The Veteran and his spouse were planning on going away for at least two months.  He denied suicidal or homicidal ideation.  

An April 2009 VA clinical record reflects that the Veteran denied suicidal or homicidal ideation.  He stated that he was "in a dark hole" and believed that his depression worsened after hurting his back while on vacation in Texas rupturing a disk and staying in the trailer for three weeks.  The Veteran reported that the feels hopeless about the future and feels helpless.  He reported excessive sleep, no interests, a good appetite, and poor energy.  He had fair concentration.  It was noted that he had some thoughts of self-harm but denies any current plan or intent to harm himself.  His wife agreed to lock up the guns and keep the key. 

A July 2009 VA clinical records reflect that the Veteran's medication was adjusted.  His wife reported that "He's doing a whole lot better."  The Veteran reported an improved mood and that he now "feels like getting out and working."  He reported that he was no longer was taking medication for sleep and had horrible nightmares.  He denied suicidal and homicidal ideation.  His wife reported an improvement in both mood and functioning.  

An October 2009 VA clinical record reflects that overall neuropsychological assessment results revealed deficits in attention, memory, encoding, and processing speed as well as psychomotor ability (particularly the right hand).  It was noted that these findings, with the exception of psychomotor, are consistent with the areas of deficit identified in his 2005 testing, "although it is difficult to estimate changes in the severity of these impairments."  It was noted that compared to his testing from 2008, the Veteran showed significant decline in immediate memory and attention.  The report also reflects as follows:

Taken together results indicate that the patient's cognitive decline has progressed beyond Mild Cognitive Impairment.  He now shows moderate impairment in several domains of cognitive functioning particularly in areas of executive functioning.  His observed intrusive and confabulatory errors on some tests are a sign of executive dysfunction.  The patient's endorsement of mood disturbance and anxiety symptoms is consistent with his report from previous testings and does not explain this apparent decline in cognitive functioning.  Similarly while the patient is on several medications that may adversely impact cognition these findings are not consistent with medication side effects.  This pattern of cognitive decline may signal the presence of a dementia.

It was also noted that the Veteran does some household repairs and much of the grocery shopping while his wife manages the finances prepares meals and handles yard work.  It was noted that the Veteran seldom drives due to problems with fatigue, and reported no accidents or near misses while driving.  The Veteran indicated that his mood had been somewhat worse lately.  Both the Veteran and his wife reported that since the 2008 testing, the Veteran has experienced more anger particularly about "little things" according to his wife who also reported that his anxiety sometimes interferes with his ability to complete tasks.  He described frequent nightmares, some passive thoughts of death currently with no intent or plan to harm himself.  It was noted that the Veteran had been married 48 years, enjoys fishing, woodworking, camping, and gardening in his leisure time.  The Veteran was appropriately groomed, was pleasant when greeted, and had a range of affect.

A January 2010 VA clinical record reflects that the Veteran rated his depression a "seven" on a scale of zero (no depression) to ten (worst depression).  He stated that he is depressed some every day, usually when he has nothing to occupy his mind. Interests include going to the coffee shop and drinking coffee with his buddies.  The Veteran was dressed casually with good hygiene good eye contact.  His affect was appropriate, and his thought process relevant coherent and goal directed.  He did not have suicidal ideation, homicidal ideation, or hallucinations.   

A February 2010 VA clinical record reflects that the Veteran had recently added a trial of a new medication.  The Veteran initially stated that his wife thinks he is better and he believes he is less anxious but he reports depression every day all day over the past two weeks.  His sleep is reportedly good.  It was again noted that his interests including drinking coffee with his buddies once or twice a day.  The Veteran reported that he is not as angry since starting the medication, Fluoxetine.  The Veteran was dressed casually with good hygiene.  He had good eye contact, appropriate affect, and a thought process which was coherent and goal directed.  He had no suicidal ideation, homicidal ideation, or hallucinations.  He was assigned a GAF score of 51. 

The Veteran underwent a VA examination in April 2010.  The report reflects that the Veteran reported getting eight hours of sleep a night, and taking an additional two hour nap a day.  He also reported that he stayed in a "pretty good mood most days" and enjoyed camping and fishing with his wife.  The examiner noted that the Veteran's severity of depressive disorder was mild.  The Veteran reported that when he wakes up in the morning, he is not "really excited about anything;" however, his mood will generally improve after he is up and doing things.  He reported that some days, he goes to a coffee shop and meets friends, and some days he will go back in the afternoon and again meets friends for coffee; this helps to improve his mood.  The Veteran also reported that he does things around the house in the yard, takes a two hour nap, works in the yard, or "piddles" around in his shop.  He does woodwork and other types of hobbies.  The Veteran also reported that he and his wife have been doing some minor remodeling work in their home over the past 3 years including putting in new cabinets etc., and that he enjoys this work.  The Veteran reported that his mood most days is "fair I stay in a pretty good mood most days."  The Veteran reported that some days though he just wants to sleep all day because he is hurting with his legs cramping and back hurting.  The Veteran reported he does not enjoy being around large crowds but does enjoy the company of family and friends including approximately 15 grandchildren and 7 great grandchildren.  He state that he and his wife of 48 years have a very good relationship.   

The 2010 clinician noted that from a psychiatric standpoint, the Veteran's activities of daily living are not impaired.  The Veteran's thought processes and associations were logical and tight with no loosening of associations or confusion noted.  The Veteran was oriented in all spheres.  There was no evidence of delusions or hallucinations.  The Veteran's insight and judgment were fair.  He reported occasional suicidal ideation with no plan and no intent, and denied homicidal ideation.  He was not in need of psychiatric hospitalization at the time of this examination.  The examiner assigned a GAF score of 55.  The severity of the symptoms was deemed to be mild.  The clinician stated that the Veteran's symptoms do not preclude gainful employment nor do they have a significant impact on social functioning or behavior.  There was no impairment in thought processes or communication noted.

A June 2010 VA clinical record reflects that the Veteran reported that his wife still believes he is better since he was placed on Fluoxetine.  His biggest stressor continued to revolve around not being able to do the things he used to do.  It was noted that he has been doing a few things in his shop and working in the garden some.  The Veteran had adequate grooming, was cooperative with interview, and had good eye contact.  His affect was full and appropriate.  His thought process was relevant, coherent, and goal directed.  He had no suicidal ideation, homicidal ideation, or hallucinations.   

In a statement dated in October 2010, the Veteran noted, with regard to reports that he was well groomed, that it is his wife that makes sure that he is well groomed.  He stated that he does not "care much about how I look."  While the Veteran indicates that his wife helps him with his grooming, he has consistently been well groomed, with no evidence that he has soiled his clothing, refused to bathe, or not accepted his wife's aid in ensuring he is well groomed.  Moreover, although the Veteran has stated that he does not care much about how he looks, the evidence does not reflect that he has an inability to maintain minimal personal hygiene.  

In a statement dated in November 2010, the Veteran's wife stated that she has worked for a number of years in hospice, and with patients who have depression and other mental health conditions.  She stated that the Veteran cannot stand to be around crowds, or sit for very long.  She also noted that he stopped going to church, cannot do yard work or gardening any more, cannot deal with finances, sleeps a good part of the day, wakes up afraid, refuses to go to the mailbox, and that she has to lay out his clothes for him and lock up the guns and keep the key at all times. 

November 2010 correspondence from the Veteran's treating provider, M.A. APRN, reflects that the Veteran's depression has not been in remission since December 3, 2001 when the provider first began following his care.  She noted several posttraumatic stress disorder (PTSD) symptoms such as arousal, re-experience, and avoidance.  She noted that he has been unable to work for several years because of depression and anxiety.  She also noted that he has symptoms of PTSD, multiple medical problems, and dementia that progressed from mild to moderate since 2005.  She cited 2005, 2008, and 2009 neuropsychological testing which showed depression, anxiety, and dementia.  The Board notes that the Veteran does not have a competent diagnosis of PTSD based on a confirmed stressor, and he is not service-connected for PTSD.  Moreover, he has been clinically found to have confabulatory memories, and in 2001, he denied any traumatic events.  Thus, the opinion of M.A. lacks probative value with regard to the Veteran's PTSD symptoms.

A November 2010 VA clinical record reflects that the Veteran and his wife reported that the addition of Prozac had helped his mood.  The Veteran's wife stated that prior to Prozac, the Veteran had an episode of paranoia related to something someone had said.  The clinician stated that the episode could have been related to Veteran misinterpreting a statement made by the physician and may not have been true paranoia.  The Veteran denied a history of hallucinations or delusions.  He also made complaints of hyper arousal, avoidance, and intrusive thoughts of a Christmas weekend while stationed in Germany.  He reported that he had witnessed his friend being stabbed with a butcher knife by another soldier.  He reported that his friend was hospitalized for a long time and then was given a medical discharge; the Veteran said that he never saw him again.  He also reported that he watched a soldier "chugging" vodka, and the soldier later died.  Finally, he reported that he was "awakened in his bunk by an American Indian soldier who punched another soldier in the mouth while he lay sleeping [.  The Veteran] asked him why he did this and he said because he called me a blankety blank a few [weeks] ago.  The Veteran reported that he was very disturbed by these incidents and left for the weekend to stay with a friend until his pass was over."  It was noted that the Veteran and his wife had not slept in the same room for years because he talks in his sleep, fights in his sleep, and has frequent nightmares.  In addition, the November 2010 record reflects that the Veteran's "observed intrusive and confabulatory errors on some tests are a sign of executive dysfunction."  Confabulation is defined as unconscious filing in of gaps in memory with fabricated facts and experiences, most commonly associated with organic pathology.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  It was also noted that "while the patient is on several medications that may adversely impact cognition these findings are not consistent with medication side effects."  There was a suggestion of a cortical dementing process.  It was also noted that certain reported (and observed) symptoms such as difficulty remembering places and directions are consistent with right hemisphere involvement.  

The November 2010 records reflect that the Veteran denied currently having thoughts of hurting or killing himself.  He was casually dressed with good hygiene.  It was further noted that he "always pleasant and cooperative" with good eye contact.  His mood was subdued and his affect consistent with his mood. His speech was spontaneous, the rate was slow, and the volume was normal.  His thought process was relevant, logical, and goal directed.  He denied hallucinations, delusions, suicidal ideation, or homicidal ideation.  It was noted that his major depression has never been in remission, and he has had multiple trials of antidepressant medications without efficacy.  

The November 2010 VA clinical record also reflects that the Veteran reported that he startles easily and if wife wants to wake him up, she uses a broom so he does not touch her.  It was noted that the Veteran could not stand being in crowds at church.   Both the Veteran and his wife complained that his memory is worse. 
 
A June 2011 VA clinical note reflects that the Veteran had an increase in leg and arm pain due to neuropathies.  It was noted that the Veteran had planned on taking a vacation, but it was postponed due to his wife's health.  The Veteran reported that a few days earlier, he had given his gun to his wife to lock up or hide from him because he was afraid that if he was in one of his "dark moods," he might shoot himself.  It was noted that he had no current intent or plan and on the day he gave the gun to his wife, he was not suicidal.   It was noted that he denied suicidal ideation at the examination, and denied homicidal ideation.  It was further noted that "in the past month vet has passive thoughts of dying."  The Veteran's family was a barrier to suicide.  The Veteran was casually dressed with good hygiene, and was, as always, polite and cooperative with good eye contact.  His mood was slightly subdued, he had a full range of affect.  His speech was spontaneous with normal rate and volume.  He had occasional word searching, but his thought was clear and organized.  The clinician assigned a GAF score of 51.  She also stated that in her opinion, the Veteran's act of giving the gun to his wife for safekeeping indicates that "he has had some suicidal thoughts that have scared him."  The clinician decided to increase his medication.  With regard to locking up the guns, the Board notes that although the Veteran reported that he had given the gun to his wife a "few days" earlier, the evidence reflects that it was actually in 2009 when his wife agreed to lock up the guns, and she had done so by November 2010.   

A March 2012 VA clinical note reflects that the Veteran was, "as always", pleasant and cooperative with good eye contact.  It was noted that he enjoys talking, but reported that he was worried.  He had a full range of affect, normal speech and was "chatty."  His thought process was relevant, logical, and goal directed.  His had no suicidal ideation, or homicidal ideation.  The Veteran was noted to be more anxious after a diagnosis of AF (Atrial fibrillation).  The clinician assigned a GAF score of 51.  It was noted that he had recurrent moderate to severe major depressive disorder. 

An April 2012 VA clinical note reflects that the Veteran's wife reported that he stays in bed "about half the time."  The Veteran acknowledged that his energy level is low but thinks that he stays in bed because of pain.  He endorsed nightly nightmares about being stabbed or hurt in some way.  It was noted that he was dressed casually with good hygiene, and was, as always, polite and cooperative.  He had good eye contact.  He reported that his wife exaggerates his mood problems.  He had a full range of affect, normal speech, and his thought process was relevant, logical, and goal directed.  He was not suicidal, homicidal, or psychotic.  The clinician assigned a GAF score of 51.  

Another April 2012 VA clinical note reflects that the Veteran did not think that depression was a problem, but his wife reported that the Veteran "drives her to distraction with his stubbornness and irritability."  It was noted that a typical day begins with him driving to a local coffee shop for coffee with friends, going back home for breakfast, watching television until noon, having lunch, taking a nap, having dinner, and watching television until bedtime around 8:30pm.  He denied suicidal ideation.  It was noted that he was dressed casually with good hygiene, and was pleasant, polite and cooperative.  He had good eye contact.  He reported that his wife exaggerates his mood problems.  He had a full range of affect, normal speech, relevant, and logical and goal directed thought process.  He was not suicidal, homicidal, or psychotic.  The Veteran denied feeling depressed and stated that his biggest problem was his pain and inability to enjoy the activities that he once did.  The clinician assigned a GAF score of 51.  

In April 2013, VA received a VA Form 21-4138 from the Veteran in which he stated that his "depression is worse and [I] sleep most of the time . . . ." A VA Form 21-4138 from the Veteran's spouse was also received. She noted that the Veteran stays depressed almost all the time, sleeps approximately 75 percent of the day, and has lost interest in "just about everything." 

An April 2013 VA clinical note reflects that the Veteran's wife reported that the Veteran sleeps much of the day.  However, it was also noted that he goes out for coffee twice a day with friends, eats his meals with his wife, and watches a favorite television program.  It was noted that he has a good interest in doing some things which he physically could not do, feels guilt for some things, has very little energy, "not good" concentration, and no psychomotor retardation.  He responded that his appetite was "too good".  With regard to suicidal ideation, it was noted that he did not contemplate suicide because it would "be too much of a burden to my family."  He further stated "I've never been suicidal" and that suicide is completely wrong and very unfair to the family.  He described his faith as a barrier to suicide.  He had no homicidal ideation.   The Veteran was dressed with good hygiene had good eye contact, a full range of affect, normal speech, oriented times four, and easily engaged in conversation.  He reported attention/concentration problems, but no memory problems.  The clinician assigned a GAF score of 51 and found that the Veteran had moderate to severe major depressive disorder.   

A June 2013 VA clinical note reflects that the Veteran had good hygiene, a pleasant and cooperative behavior, and good eye contact.  He had a full range of affect, normal speech, and a relevant and logical thought process. He had no suicidal ideation, homicidal ideation, or hallucinations.  He was oriented times four, and had an intact memory.  The clinician assigned a GAF score of 51.

A June 2013 VA examination report reflects that the Veteran has "moderate" major depressive disorder.  He was assigned a GAF score of 49.  The examiner was able to differentiate which of the Veteran's symptoms were related to his service-connected depression from his nonservice-connected dementia.  The Veteran's depression resulted in his excessive sleep, anhedonia, lethargy, and irritability.  The Veteran's nonservice-connected dementia resulted in his memory deficits and related anxiety.  The examiner found that the Veteran's depression symptoms resulted in occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  

The June 2013 VA examination report reflects that the Veteran had a good relationship with his wife, children, and grandchildren.  The Veteran and his wife were estranged from one daughter.  The Veteran reported that he gets nervous when his family all comes over at the same time.  The Veteran also reported that he sleeps excessively to escape his problems and physical pain.   The Veteran reported that he drives three miles to meet friends for coffee, and drives some on vacations but depends on his wife to ensure that he is going in the right direction.  The Veteran reported social ideation but denied plan or intent.  The Veteran's wife reported that the Veteran asked her to take possession of his hand gun approximately one year ago because of safety concerns.  

The June 2013 VA examination report also reflects that the Veteran's symptoms were depressed mood, mild memory loss, disturbances of mood and motivation, difficulty in adapting to stressful situations, anxiety, and suicidal ideation.  The examiner did not find that he had panic attacks, impairment of short and long term memory, flattened affect, circumstantial, or other deficits in speech, abnormal speech, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  The Veteran was diagnosed with moderate major depressive disorder.

In rendering its decision, the Board has considered the entire claims file, to include the records noted above, the statements of the Veteran and his wife, the reported symptoms, and the GAF scores.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993)

The Board finds based on the evidence noted below, that the Veteran's depression symptoms do not warrant a 100 percent rating for any period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  The Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran's depression does not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

As a whole, the opinions and GAF scores of 49 to 55 do not reflect that the Veteran has a total occupational and social impairment.  In addition, the evidence continually reflects that during the entire rating period on the appeal, the Veteran has remained married, has friends, and socializes on a daily basis at the coffee shop. He also has hobbies, and does some traveling.  While the Veteran has expressed suicidal ideation on occasion, the overwhelming number of clinical visits reflect that he did not have suicidal ideation (e.g. September 2002, May 2003, June 2003, November 2005,  September 2008, June 2009, June 2010, November 2010, June 2011, March 2012, April 2012, April 2013, and June 2013); thus, he has not been in persistent danger of hurting himself.  The Board has also considered statements from the Veteran and his wife that she has to keep his gun locked up.  There has been some inconsistency in their statements.  An April 2009 record reflects that the wife agreed to lock up the guns, and a November 2010 statement reflects that she had locked them up.  Nevertheless, in June 2011, the Veteran stated that the wife had locked them up a few days earlier, and in June 2013, the wife stated that she had locked them up approximately one year earlier.  The Board finds that as early as April 2009, the Veteran's wife had locked up the guns in the home.  Regardless, he has not been shown to be a persistent danger to himself due to his numerous statements that he did not  have suicidal ideation.  

The Board finds that the evidence is against a finding that the Veteran's depression symptoms caused total social and occupational impairment, and the Veteran's depression symptoms do not warrant a 100 percent rating for any period on appeal.  See Mauerhan, 16 Vet. App. at 442.  Thus, an increased rating from June 6, 2013 is not warranted.  The Veteran's depression has been clinically found to be mild or moderate on the majority of occasions.

Next, the Board will discuss whether the Veteran's depression warrants a 70 percent rating for any period on appeal prior to June 6, 2013.  The Board has considered the examples in the rating criteria for a 70 percent.  The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or an inability to establish and maintain effective relationships.  The evidence reflects that he has maintained a marriage of more than four decades, enjoys spending time with his children and grandchildren, and sees his friends daily.  

The Veteran's wife has stated that he is irritable, but the evidence does not reflect periods of violence.  As noted above, the Veteran has not been found to have neglected his personal appearance of hygiene.  Even if it is the Veteran's wife that helps him getting dressed, this factor does not warrant a 70 percent rating when considered with the other evidence of record.  The Board also notes that the evidence reflects that the Veteran has expressed difficulty with stress; however, his overall condition does not rise to the level which warrants a 70 percent disability rating period to June 6, 2013. 

The Board recognizes that the Veteran's depression increased in duration from two to three times a week in 2001 to every day in 2010.  Even considering this increase in frequency, the Board finds that a higher rating is still not warranted.  While the Veteran has had depression, it has not been adequately shown to affect his ability to function independently.  He is able to drive to the coffee shop up to twice a day to have coffee with his friends, go grocery shopping, and do household chores.  While he has had suicidal ideation, it has not been constant, and on the overwhelming number of clinical examinations, he denied suicidal ideation (e.g. June 2006, November 2007, September 2008, December 2008, April 2009, January 2010, February 2010, June 2010, November 2010 records).  He also went on vacation (e.g. June 2003 record), drove an escort vehicle for his son (e.g. June 2006 record), kept busy gardening and doing some work in his shop (e.g. July 2007 record), enjoyed fishing, woodworking, camping, and gardening (e.g. October 2009, April 2010, and June 2010  records) did household repairs (e.g. October 2009 record), and enjoyed spending time with family and friends (e.g. April 2010 record).

The evidence is against a finding that he has an inability to establish and maintain effective relationships, or that his disability symptoms are severe enough to warrant a 70 percent disability rating for any period prior to June 6, 2013; thus, a rating in excess of 50 percent from June 20, 2011 is not warranted.   

Next, the Board will discuss whether the Veteran's depression warrants an evaluation of 50 percent for the period prior to June 20, 2011.  The Veteran is currently rated as 30 percent disabling prior to June 20, 2011.  A 30 percent rating is warranted when symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Examples of possible symptoms are as follows: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The Veteran would be entitled to a 50 percent rating if the evidence reflects that his depression caused occupational and social impairment with reduced reliability and productivity.  The Board has considered the examples in the rating criteria for a 50 percent evaluation.  The evidence is against a finding that the Veteran's depression had symptoms of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

The Veteran's speech has been evaluated as normal on the majority of occasions (e.g. 2001, March 2002, September 2002, December 2002, May 2003).

The evidence does not reflect that the Veteran's depression has caused panic attacks more than once a week or difficulty in understanding complex commands. 

The Veteran's insight and judgment have been evaluated as normal on the majority of occasions (e.g. March 2002, September 2002, December 2002, March 2003, May 2003, June 2003, and 2010).

The Veteran has consistently denied hallucinations or delusions (e.g. September 2002, December 2002, March 2003, June 2003, September 2008, January 2010, February 2010, June 2010, November 2010).

The Veteran has consistently been oriented upon examination (e.g. September 2002, December 2002, March 2003, May 2003, June 2003, and 2010).

The Veteran has consistently had a logical thought process (e.g. March 2003, may 2003, June 2003, June 2006, September 2008, January 2010, February 2010, April 2010, June 2010, November 2010).

The Veteran has consistently been able to maintain effective social relationships.  The evidence reflects that the Veteran's physical disabilities prevent him for doing many activities which he would like to do, which in turn makes him depressed.  The depression does not prevent him from socializing with friends and family, doing grocery shopping, or household chores.  

The Board has also considered the Veteran's mood and depression.  He has been described by clinicians as always being cooperative and polite.  His wife has described him as irritable (e.g. March 2002, May 2007, November 2007, and October 2009.)  His depression was routinely described as mild by clinicians (e.g. December 2002, March 2003, June 2006, and April 2010).  There were also times when the Veteran reported that he did not have depression (September 2002), had only occasional depressed mood (December 2002), was "doing fairly good" with regard to his depression (May 2003), did not have depression (November 2005), and was "doing a whole lot better and feels like getting out and working" (July 2009).  However the Veteran has, at times, described his mood as having gotten quite a bit worse with regard to his depression (August 2008), being "significantly depressed "(September 2008), being in "a dark hole (April 2009), and having depression which was a 7/10 and occurring every day (January 2010).  

The record reflects that in November 2005, the Veteran began having symptoms of the early stages of dementia.  The Board acknowledges that the Veteran and his wife are competent to report their observable symptoms of his mood.  The Board also acknowledges that the Veteran's wife has stated that she has worked with many patients who have major depression and other mental health conditions.  The Veteran and his wife have indicated that he has sexual problems due to his depression; however, the evidence reflects that the Veteran had previously reported that he had problems with erections since a back disability (See May 2001 record) and that he had a low sex drive which he believed was due to his hypertension medication (See March 2001 record.)  Finally, the Board acknowledges that the Veteran's symptoms have waxed and waned over the rating period on appeal.  However, the Board finds that the VA examinations reports are most probative of the overall level of the Veteran's service-connected depression as they are based on clinical observation by medical professionals.  The April 2010 VA examiner found that the Veteran's depression was only mild.  The Board has considered the Veterans symptoms with regard to the 30 percent and 50 percent evaluations and finds that the Veteran's symptoms more closely resemble a 30 percent evaluation for the period prior to June 20, 2011.  The Board has considered that the Veteran has been on medication during this time, and undergoing therapy.  The Board has also considered that he suffers from nonservice-connected dementia which is responsible for memory problems and anxiety.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's depression is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  As noted above, the Veteran's specific symptoms, whether or not listed as examples in the rating criteria, may form the basis for a rating.  Hence, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

Entitlement to an increased initial rating for depressive disorder, evaluated as 30 percent disabling prior to June 20, 2011, as 50 percent disabling from June 20, 2011 to June 6, 2013, and as 70 percent disabling from June 6, 2013 is denied. 


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In June 2003, the Veteran was denied TDIU.  However, his total disability evaluation has increased since then.  In November 2010 correspondence, the Veteran's treating provider, M.A. APRN, stated her opinion that the Veteran has been unable to work for several years because of depression and anxiety.  
In a November 2013 brief, the Veteran's representative noted that the Veteran is unemployed.  The representative argued that the Veteran's depressive symptoms and the fact that he sleeps 75 percent of the day, prevents him from obtaining and maintaining gainful employment.  Thus, the issue of entitlement to TDIU has been raised by the record, and should be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice for the TDIU claim. 

2.  Thereafter, schedule the Veteran for a general medical examination to determine whether his service-connected disabilities render the Veteran unable to maintain substantial gainful employment.  Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.

3.  Following completion of the above, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


